Citation Nr: 1514117	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  11-12 044A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to basic eligibility for Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, of the United States Code.

2.  Whether the severance of basic eligibility for Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, of the United States Code, was proper.


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel




INTRODUCTION

The Veteran had active service from November 1975 to September 1977.  The appellant is the Veteran's son. 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The issue of whether the severance of basic eligibility for DEA benefits, under Chapter 35, Title 38, of the United States Code, was proper is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In the January 2011 decision, the RO denied basic eligibility to DEA benefits. 

2.  In the June 2011 decision, the RO determined that the appellant was eligible for DEA benefits.


CONCLUSION OF LAW

The issue of basic eligibility for DEA benefits under Chapter 35, Title 38, of the United States Code, is moot, warranting dismissal of the appeal.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Dismissal of Basic Eligibility for DEA Benefits

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  In the January 2011 decision, the RO denied basic eligibility for DEA benefits on the basis that the appellant became 26 years of age on July [redacted], 2007, which was before the effective date of March 4, 2010 for the Veteran's permanent and total disability rating.  After the appellant perfected an appeal of the January 2011 RO decision denying basic eligibility for DEA benefits, he submitted additional evidence reflecting a different date of birth, and the RO determined, in a June 2011 decision, that the appellant was eligible for DEA benefits.  

For reasons not entirely clear, the appeal for basic eligibility for DEA benefits under Chapter 35 was subsequently sent to the Board for appellate review.  In March 2014, the Board remanded the appeal for issuance of notice and readjudication of the appeal; however, at the time, the appellant had already been awarded DEA benefits.  The only issue adjudicated by the RO in the January 2011 decision on appeal and procedurally prepared and certified for appellate review is the issue of basic eligibility for DEA benefits.  Although the appellant's DEA benefits were terminated (or severed) in August 2014, the question of whether the severance of eligibility for DEA benefits under Chapter 35 was proper differs from the issue of basic eligibility for DEA benefits, which was granted in the June 2011 decision.  


Because the benefits sought on appeal were granted by way of the June 2011 decision, there remain no allegations of errors of fact or law for appellate consideration; therefore, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The issue of basic eligibility for DEA benefits under Chapter 35, Title 38, of the United States Code, having been rendered moot, is dismissed.


REMAND

Whether the Severance of Basic Eligibility for DEA benefits Was Proper

The issue of whether the severance of basic eligibility to DEA benefits under Chapter 35 was proper is remanded for issuance of a Statement of the Case.  In an August 2014 decision, the RO severed (or terminated) the appellant's eligibility for DEA benefits under Chapter 35.  In September 2014, the appellant filed a Notice of Disagreement with respect to the August 2014 decision.  When a claimant has filed timely a notice of disagreement, and no statement of the case has been issued for the issue, as is the case here, the Board must remand, not refer, the issue to the AOJ for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  

The December 2014 Supplemental Statement of the Case addressed the issue of basic eligibility for DEA benefits, rather than the propriety of severance of DEA benefits under Chapter 35, and neither included the relevant laws and regulations pertaining to severance of DEA benefits nor provided the appellant with information on how to perfect an appeal; therefore, it may not be considered an adequate substitute for a Statement of the Case.  See 38 C.F.R. §§ 19.29, 19.30 (2014).   

Accordingly, the issue of whether the severance of basic eligibility for DEA benefits under Chapter 35 was proper is REMANDED for the following action:

The AOJ should issue a Statement of the Case that addresses the issue of whether the severance of basic eligibility for DEA benefits under Chapter 35 was proper.  The appellant should be informed that, in order to perfect an appeal of the issue to the Board, a timely and adequate Substantive Appeal must be filed following the issuance of the Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


